Citation Nr: 0814876	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  04-34 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
spondylolisthesis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from January 1986 until March 
1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in Montgomery, Alabama.

Further, in accordance with his request, a hearing was 
scheduled before a Veterans Law Judge at the RO in April 
2008.  The appellant failed to report to the scheduled 
hearing.  As such, the veteran's hearing request will be 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2007).  
Accordingly, his claim will be adjudicated without further 
delay based upon all the evidence presently of record.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's lumbar 
spine disability has been manifested by subjective complaints 
of constant pain, with radiation to the lower extremities, 
productive of no more than moderate limitation of motion, 
with no neurological deficit.  Bedrest has not been 
prescribed.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
spondylolisthesis of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5292, 5293, 
5295 (2002); DCs 5239, 5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  However, as will be discussed below, the record does 
not support the assignment of different percentage ratings 
during the time period on appeal. 

Multiple revisions have been made to the Schedule for Rating 
Disabilities for the spine.  Prior to the time the veteran 
filed his claim, the criteria for adjudicating intervertebral 
disc syndrome was revised.  See 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293).  
Only the amended disc regulations are applicable to the 
current claim.  While the case was on appeal, the rating 
criteria for the remaining spinal disabilities were revised 
and published in the Federal Register.  See 66 Fed. Reg. 
51454- 51458 (Sept. 26, 2003) (now codified as amended at 38 
C.F.R. § 4.71(a), DCs 5235 to 5243).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 (2006) ("functional loss due to 
pain is to be rated at the same level as the functional loss 
when flexion is impeded"); see Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1993).  A VA General Counsel opinion has 
also held that DC 5293, intervertebral disc syndrome, 
involved loss of range of motion and that consideration of 38 
C.F.R. §§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-
97.

Throughout the rating period on appeal, he has been assigned 
a 20 percent evaluation pursuant to DC 5099-5010. In this 
regard, DC 5010 addresses arthritis due to trauma rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  As a 20 
percent rating is the highest available for arthritis, there 
is no basis for a higher rating under DC 5010.

In order for the veteran to be entitled to a rating higher 
than 20 percent for his low back disability, the evidence 
must show any of the following

*	favorable ankylosis (30 percent under DC 5289);
*	severe limitation of motion (40 percent under DC 5292);
*	severe lumbosacral strain with listing of whole spine, 
positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent under DC 
5295) (pre-amended spine regulations)

OR

*	with forward flexion of the thoracolumbar spine to 30 
degrees or less;  
*	with favorable ankylosis of the entire thoracolumbar 
spine (both at 40 percent);
*	separately rating associated objective neurological 
abnormalities under Note (1);
*	with intervertebral disc syndrome, incapacitating 
episodes having a total duration of at least 4 weeks 
but less than 6 weeks during the past 12 months; or 
under the General Rating Formula, whichever method 
results in the higher evaluation when all disabilities 
are combined (amended spine and disc regulations).

An "incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bedrest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 provided that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  See 67 Fed. Reg. 
54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as DC 5243.  The 
regulations remained the same in effect; however, there was 
some minor re-phrasing.  In this respect, DC 5243 provided 
the following:  Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  It 
also deleted the old Note 2.

With these provisions in mind, the Board will consider the 
merits of the veteran's claim for an increased rating.  Of 
note, the veteran has only undergone one VA examination in 
October 2004.  He was scheduled for an examination in 
February 2007 but failed to report.  Therefore, the Board 
will consider the evidence of record, which also includes VA 
clinical and private treatment records.

First, ankylosis has not been shown.  For definition 
purposes, ankylosis is a fixation of the joint.  In the 
October 2004 VA examination, forward flexion was noted to 45 
degrees; extension to 5 degrees; right lateral flexion to 30 
degrees and 25 degrees on the left; and rotation to 45 
degrees bilaterally.  While all range of motion findings were 
painful, the joint was not in a fixed position as evidenced 
by the ability of movement.  As ankylosis (fixation of the 
joint) is not shown, there is no basis for a higher rating 
for favorable or unfavorable ankylosis.

Next, "severe" limitation of motion has not been shown.  
Although flexion and extension are clearly limited - 45 
degrees flexion (anatomically normal to 90 degrees) and 5 
degrees extension (anatomically normal to 30 degrees), both 
flexion and rotation are anatomically normal, with rotation 
actually greater than normal.  

While acknowledging that the veteran experiences pain on 
range of motion, his disability picture does not rise to the 
level of severe limitation of motion as required for the 
next-higher 40 percent rating under the pre-amended 
regulations.  The Board has considered whether the next-
higher 40 percent rating under DC 5292 is warranted on the 
basis of additional functional limitation due to such factors 
such as pain, weakness, incoordination and/or fatigability 
but finds that only moderate functional limitation is shown 
as the October 2004 examiner noted no further loss of motion 
with these factors.

Next, under DC 5295, a 40 percent rating is assigned for 
severe lumbosacral strain.  While there was evidence of 
tenderness and moderate muscle spasm at the time of the 
October 2004 VA examination, there was no showing of listing 
of the whole spine to the opposite side, positive Goldwaite's 
sign (not reported), or abnormal mobility on forced motion 
(gait normal and no need for assistive devices).  Outpatient 
treatment records reflect complaints of on-going back pain 
but do not reflect symptomatology consistent with a higher 
rating.  Thus, there is no basis for a higher rating under DC 
5295.

With respect to the amended regulations, the Board notes that 
forward flexion of the thoracolumbar spine is not shown to 
be 30 degrees or less.  As noted above, in an October 2004 
VA examination, forward flexion was reported as 45 degrees.  
Additionally, a VA treatment record dated in June 2004 
reflects a forward flexion of 45 degrees.  Outpatient 
treatment records do not show flexion limited to 30 degrees 
or less.  As forward flexion is greater than 30 degrees, a 
higher rating is not warranted.

Furthermore, there is no objective or subjective evidence of 
the functional equivalent of limitation of flexion of less 
than 30.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Although the veteran has reported competent evidence of pain, 
he has not established how that pain functionally limits him 
to a specific degree.  In addition, the October 2004 examiner 
noted that there was no further loss of motion following 
repetitive use due to pain.  

Next, as noted above, the level of range of motion does not 
support a finding of ankylosis of the entire thoracolumbar 
spine.  As such, a higher rating is not warranted on this 
basis.

Next, under Note (1), the Board must also consider whether 
separate evaluation neurologic manifestations under the 
appropriate diagnostic code.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2007).  

The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2007).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2006).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  

The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by 
VA examiners and others, although an element of evidence to 
be considered by the Board, is not dispositive of an issue.  
38 C.F.R. §§ 4.2, 4.6 (2007).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, DC 8520 
(2006).  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  

Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  Id.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  Id.  Further, DC 
8620 refers to neuritis of the sciatic nerve and DC Code 8720 
refers to neuralgia of the sciatic nerve.

After a review of the claims file, the Board finds that the 
competent evidence of record does not show any neurologic 
manifestations of the veteran's service-connected back 
disability.  Specifically, upon examination in October 2004, 
his sensation was intact to light touch throughout his lower 
extremities and his motor strength was 5/5.  Moreover, his 
deep tendon reflexes were 2+ and equal bilaterally and he had 
negative straight leg raise bilaterally.  

Notably, the examiner indicated that the veteran had no 
radiculopathy signs or symptoms during the examination.  
Outpatient treatment records do not reflect neurological 
impairment of his lower extremities.  Therefore, there is no 
basis to separately service-connect neurological 
abnormalities of the lumbar spine.

Additionally, the evidence reflects a diagnosis of "early" 
intervertebral disc disease.  Therefore, the rating criteria 
concerning intervertebral disc syndrome will be considered.  

Further, the Board has considered whether DC 5243 provides a 
basis for an increased rating for degenerative disc disease.  
In addition to evaluating intervertebral disc syndrome (DC 
5243) under the general rating formula for diseases and 
injuries of the spine, outlined above, it may also be rated 
on incapacitating episodes, depending on whichever method 
results in the higher evaluation when all service-connected 
disabilities are combined under 38 C.F.R. § 4.25.  

Here, the evidence does not establish incapacitating 
episodes, as defined by Note 1 to DC 5243.  The veteran has 
indicated that he experiences pain in the mornings and 
evenings, which subsides with activity.  VA treatment records 
also reflect that he experiences pain daily with recurrent 
worsening exacerbations that interfere with his daily living.  
For example, at his October 2004 VA examination he reported 
that the pain was worse after sitting for a long period of 
time.  Additionally, a VA treatment record dated in December 
2003 noted that his back pain was stable, but that it was 
becoming harder for him to do his work.

While the record reflects that the veteran experiences pain 
daily, the objective evidence does not reflect that he had 
any period of bedrest prescribed by a physician or as 
treatment by a physician - the hallmarks of a higher rating 
under DC 5243.  Rather, he denied having any prolonged period 
of bedrest or missing work for due to his back to the VA 
examiner in October 2004.  As such, while the Board 
acknowledges the veteran's on-going complaints of pain, the 
evidence does not support a higher rating on the basis of 
incapacitating episodes.

As such, the evidence does not support a higher rating.  In 
so finding, the Board has appropriately considered additional 
functional impairment per 38 C.F.R. §§ 4.40, 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  VA treatment 
records from 2005 indicate that the veteran has 
spondylolisthesis and a herniated disc, but it did not cause 
significant spinal stenosis or any other problem.  The 
objective examination showed normal spinal curvature and 
there was moderate muscle spasm and tenderness of the 
paraspinal muscles at the lumbar level.  Painful motion of 
the thoracolumbar spine was noted upon examination but, the 
evidence as a whole simply does not reveal a disability 
picture more nearly approximating the next-higher 40 percent 
evaluation under the general rating formula.  

Thus, based on the analysis of those criteria set forth 
above, the evidence does not support more than a 20 percent 
evaluation for his service-connected low back disability 
under the appropriate pre-amended or amended regulations.  

The Board has also considered the veteran's statements 
asserting complaints of persistent back pain that has 
worsened since the 20 percent rating was assigned.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer medical opinions, and the Board may not accept 
unsupported lay speculation with regard to medical issues. 
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. at 494-95; Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

In sum, throughout the entirety of the rating period on 
appeal, the currently-assigned 20 percent evaluation for a 
low back disability is appropriate and there is no basis for 
a higher rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
December 2002, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.
 
The Board acknowledges that the VCAA letter sent to the 
veteran in December 2002 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, in an August 2004 statement of the case and 
April 2007 supplemental statement of the case, he was 
provided with the criteria to establish a higher rating and 
the provisions of 38 C.F.R. § 3.321 discussing the 
applicability of the rating schedule to his earning capacity, 
and the provisions regarding functional loss, painful motion, 
and how evidence is evaluated.  Based on the evidence above, 
the veteran can be expected to understand from the various 
letters from the RO what was needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, in his claim 
for a higher rating, he reflected that his wife assisted him 
with putting on his shoes and trousers, and the impact that 
his disability had on his job with bending, crawling, and 
stooping.  Further, he related to the VA examiner the effect 
of his low back pain on his daily activities such as morning 
stiffness and sitting for long periods.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records, and in 
October 2004 he was afforded a formal VA examination in 
conjunction with his claim.  Additionally, he was scheduled 
for a VA examination in February 2007 but failed to report.   

It is well established that it is a claimant's responsibility 
to keep VA advised of his whereabouts in order to facilitate 
the conduct of medical inquiry.  See Hyson v. Derwinski, 5 
Vet. App. 262 (1993).  Further, a claimant failing to report 
for a scheduled examination must show good cause for so 
doing. See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 
396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 
(1992). 

The record in this case reveals that the veteran did not 
attend the examination scheduled in February 2007 and he has 
not provided any good cause for his actions.  Nor did he 
report for a scheduled hearing before the Board in April 
2008.  Nevertheless, the Board has evaluated his claim based 
on the evidence of record.  See 38 C.F.R. § 3.655 (2007); 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991); see also 
Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. 
Derwinski, 2 Vet. App. 307, 311 (1992).

Therefore, the Board finds that no additional assistance is 
required to fulfill VA's duty to assist. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

A rating in excess of 20 percent for spondylolisthesis of the 
lumbar spine is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


